Title: To George Washington from Brigadier General Benedict Arnold, 6 November 1776
From: Arnold, Benedict
To: Washington, George



Dear General,
Ticonderoga November 6th 1776

I beg leave to recommend to your particular Notice, the following Gentlemen, who were taken at Quebec, and lately returned on their Parole vizt Major Lamb, and Captain Lockwood of the Artillery Lieutenant Colonel Oswald, and Captain Morgan the two Last went with me from Cambridge; they have all distinguished themselves for their Bravery and Attachment to the Public Cause, and will I make no Doubt be very usefull hereafter, and do Honour to the Commissions they may hold. if it is inconsistent with your engagements, I beg they may be among the First who are exchanged.
On the 3rd Instant the Enemy began to embark at Crown Point, and several Vessells sailed yesterday Morning, two Vessells only remain there, on board of which the last Troops were embarked, they give out their Intention is to return to Canada, and pay us a Visit in the Spring, I Wish it may not be a Feint to put us off our Guard, and to return the first Fair Wind as the Season is so far advanced, I am rather inclined to think, they are in earnest to return I wish to hear the Enemy with you have taken up their Winter Quarters, I hope this Winter will effect as much for us as a Victory. I am with Sentiments of perfect Esteem and Respect Dear General Your Affectionate & Most Obedient Hble Servant

B. Arnold

